Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  December 23, 2013                                                  Robert P. Young, Jr.,
                                                                                Chief Justice

  147598-600                                                          Michael F. Cavanagh
                                                                      Stephen J. Markman
                                                                          Mary Beth Kelly
                                                                           Brian K. Zahra
                                                                   Bridget M. McCormack
  SHORE FINANCIAL SERVICES, INC., d/b/a                                  David F. Viviano,
  UNITED WHOLESALE MORTGAGE,                                                         Justices
            Plaintiff-Appellant,
  v                                            SC: 147598
                                               COA: 301143
                                               Oakland CC: 2009-100819-CK
  LAKESIDE TITLE AND ESCROW AGENCY,
  INC., and TOP FLITE FINANCIAL, INC.,
              Defendants-Appellees.

  _________________________________________/
  SHORE FINANCIAL SERVICES, INC., d/b/a
  UNITED WHOLESALE MORTGAGE,
            Plaintiff-Appellant,
  v                                            SC: 147599
                                               COA: 302707
                                               Oakland CC: 2009-100819-CK
  LAKESIDE TITLE AND ESCROW AGENCY,
  INC.,
            Defendant-Appellee,
  and
  TOP FLITE FINANCIAL, INC.,
             Defendant.

  _________________________________________/
  SHORE FINANCIAL SERVICES, INC., d/b/a
  UNITED WHOLESALE MORTGAGE,
            Plaintiff-Appellant,
  v                                            SC: 147600
                                               COA: 302723
                                               Oakland CC: 2009-100819-CK
  LAKESIDE TITLE AND ESCROW AGENCY,
  INC.,
            Defendant,
                                                                                                              2


and
TOP FLITE FINANCIAL, INC.,
           Defendant-Appellee.

_________________________________________/

      On order of the Court, the application for leave to appeal the May 21, 2013
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the questions presented should be reviewed by this Court.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        December 23, 2013
       t1216
                                                                            Clerk